DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “configured to removably engage with a first carrying strap” and “configured to engage a second carrying strap of the backpack forming an as-used position” it is unclear if the as-used position is intended to be positively claimed or merely functional. I.e. it is unclear if a device structurally capable of attaching to the lower portion of a backpack would meet this limitation or if the claim would require demonstrating the connection of a device disposed in this portion in order to meet the limitation. For this reason, the scope of claim 1 is indefinite. For the purpose of examination, it is assumed that the limitation is functional in order to meet the limitation, a device must be structurally capable of connecting to a properly configured unclaimed backpack in the manner described.
The term “near” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close portions must be in order to meet this limitation. For the purpose of examination, it is assumed that a device disposed on a lower half of a backpack is considered to be near a lower back portion of a user of the backpack.
Claims 2-12 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.
The term “about” in claims 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close to five centimeters something must be in order to meet this limitation. For the purpose of examination, it is assumed that something within two centimeters of a measurement is considered “about” that measurement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stronconi (US 8,708,416 B2).
Regarding claim 1, Stronconi discloses a device attachable to a backpack (Fig. 2 or Fig. 9) including a body (1), the body having a first end, a second end opposite the first end (Fig. 2 or Fig. 9 noting the opposite sides of the generally cylindrical body), an exterior surface, and an interior surface forming a longitudinal passage (18) running from the first end to the second end along a longitudinal axis of the body (Fig. 3), wherein the first end includes a first opening of the longitudinal passage and the second end includes a second opening of the longitudinal passage (Col. 4; Ll. 56-61), attachment component capable of attaching to a properly configured backpack communicating through the longitudinal passage (15/3/4), the backpack attachment component having a third end and a fourth end opposite the third end, the third end extending from the first opening at the first end of the body, the fourth end extending from the second opening at the second end of the body (Figs. 2-4), and wherein the third end of the backpack attachment component is configured to removably engage with a first carrying strap of a backpack and the fourth end of the backpack attachment component is configured to removably engage with a second carrying strap of the backpack (to the degree that the portions of the strap 4 located at each end of the body of the device are structurally capable of interacting and attaching to properly configured straps of a backpack) forming an as-used position of the attachable backpack apparatus, and wherein the device is structurally capable of being placed in an as-used position causing the attachable backpack apparatus to be disposed at or near a lower back portion of a user of the backpack having the attachable backpack apparatus to the degree the device is capable of attaching to the lower portion of backpack straps (noting the device is structurally capable of attaching to a set of backpack straps in a similar way as it is shown to attach to an upper portion of a seat Fig. 1, by placing the straps of the backpack under the strap 4 and allow the device to extend between the lower portions of the shoulder straps of the backpack).
Regarding claim 2, Stronconi discloses a cover element (22) formed to engage over the exterior surface of the body thereby wrapping the body in the cover element (Figs. 2 and 3), a first fastener inserted through the first opening and securing the cover element at the first end of the body (11/12), and a second fastener inserted through the second opening and securing the cover element at the second end of the body (noting the other instance of 11/12).
Regarding claim 3, Stronconi discloses the body has a circular cross-section such that the body has a cylindrical shape (Figs. 2 and 3).
Regarding claim 7, Stronconi discloses the backpack attachment component comprises a textile strip (4), wherein the third end of the backpack attachment component comprises a first clip (noting one instance of 66, as demonstrated in Fig. 10), and wherein the fourth end of the backpack attachment component comprises a second clip (noting the other instance of 66, as demonstrated in Fig. 10).
Regarding claim 8, Stronconi discloses a device structurally capable of removable engagement of the third end of the backpack attachment component to the first carrying strap of the backpack is facilitated by attaching the first clip (66, Fig. 10) to the first carrying strap (noting attachment of 66 to ring 64 as well as the backpack strap), and the removable engagement of the fourth end of the backpack attachment component to the second carrying strap of the backpack is facilitated by attaching the second clip (noting a second instance of 66, Fig. 10) to the second carrying strap (noting attachment of another instance of 66 to ring 64 as well as the backpack strap).
Regarding claim 9, Stronconi discloses the attachment component, attachable to a backpack, comprises a textile strip (4), wherein the third end of the backpack attachment component comprises a first loop (Fig. 10, 64), and wherein the fourth end of the backpack attachment component comprises a second loop (Fig. 10, 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 7-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronconi (US 8,708,416 B2).
Regarding claims 4-5, Stronconi discloses the diameter of the device is approximately 6” but that the range of diameter can vary (Col. 2; Ll. 33-35) but does not specifically disclose the circular cross-section defines a diameter of the body, the diameter being in the range of two to thirteen centimeters or the diameter is about five centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and have the circular cross section have a diameter of between 2 and 13 cm or about 5 cm because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Alternatively, regarding claims 7-9, Stronconi applies to claims 7-9 as noted above, and to the degree that it can be argued that the straps 4 are some other material than textile.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and make the straps out of a textile material instead of some other material because such a change would require a mere choice of a known material in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 10-11, Stronconi discloses device comprises a length of about 12” but that the range can vary (Col. 2; Ll. 33-35) but does not specifically disclose the length is between 10 and 30 cm or about 23 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and have the length be between 10 and 30 cm or about 23 cm because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 12, Stronconi discloses the ability to make the body out of polyurethane foam, but does not specifically disclose the body is a polyethylene foam tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and make the body out of polyethylene foam instead of polyurethane foam because such a change would require a mere choice of one known suitable material in the art over another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Stronconi discloses a method of manufacture of a device structurally capable of attachment to a backpack including determining a length of a body of an attachable backpack apparatus (Figs. 1-3); forming the body of the determined length from a foam tube (abstract), the body being formed to have a first end, a second end opposite the first end, an exterior surface, and an interior surface forming a longitudinal passage running from the first end to the second end along a longitudinal axis of the body (Figs. 3 and 9), wherein the first end includes a first opening of the longitudinal passage and the second end includes a second opening of the longitudinal passage (Figs. 3 and 9); inserting a backpack attachment component through the longitudinal passage (3/4/15 and/or 60/64/66/4), the backpack attachment component having a third end and a fourth end opposite the third end (noting the ends of the attachment members extending from the ends of the body), the backpack attachment component being inserted through the longitudinal passage such that the third end extends from the first opening at the first end of the body (Figs. 1-4 and 9-10), and the fourth end extends from the second opening at the second end of the body, wrapping a cover element (22) over the exterior surface of the body, securing the cover element at the first end of the body using a first fastener (10/11), and securing the cover element at the second end of the body using a second fastener (10/11).
Stronconi does not specifically disclose the body is made of a polyethylene foam tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and make the body out of polyethylene foam instead of polyurethane foam because such a change would require a mere choice of one known suitable material in the art over another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, modified Stronconi discloses the body has a circular cross-section (Figs. 3 and 9).
Regarding claims 16-17, Stronconi discloses the diameter of the device is approximately 6” but that the range of diameter can vary (Col. 2; Ll. 33-35) but does not specifically disclose the circular cross-section defines a diameter of the body, the diameter being in the range of two to thirteen centimeters or the diameter is about five centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and have the circular cross section have a diameter of between 2 and 13 cm or about 5 cm because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 19-20, Stronconi discloses device comprises a length of about 12” but that the range can vary (Col. 2; Ll. 33-35) but does not specifically disclose the length is between 10 and 30 cm or about 23 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and have the length be between 10 and 30 cm or about 23 cm because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronconi (US 8,708,416 B2) in view of Ogilvie (US D406486 S).
Regarding claims 6 and 18, Stronconi does not specifically disclose the body has a circular segment cross-section such that a portion of the exterior surface of the body is curved and a portion of the exterior surface of the body is relatively flat.
Ogilvie teaches an attachable lumbar support having a body with a circular segment cross-section such that a portion of the exterior surface of the body is curved and a portion of the exterior surface of the body is relatively flat (Figs. 1, 2, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and use the teaching of Ogilvie and change the shape to a segmented circular cross section because such a change would require  mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronconi (US 8,708,416 B2) in view of JP 6040432 B1.
Regarding claim 13, Stronconi discloses an apparatus attachable to a backpack comprising, a body, the body having a first end, a second end opposite the first end (Figs. 2 and 3), an exterior surface, and an interior surface forming a longitudinal passage (Col. 4; Ll. 56-61) running from the first end to the second end along a longitudinal axis of the body (Figs. 2 and 3), wherein the first end includes a first opening of the longitudinal passage and the second end includes a second opening of the longitudinal passage, and wherein the body has a circular cross- section such that the body has a cylindrical shape (Figs. 2 and 3), an attachment component (4/3/15) structurally capable of attaching to a properly configured backpack communicating through the longitudinal passage (Figs. 3 and 4), the attachment component having a third end and a fourth end opposite the third end, the third end extending from the first opening at the first end of the body, the fourth end extending from the second opening at the second end of the body (Figs. 2 and 3), wherein the backpack attachment component comprises a textile strip (4), wherein the third end of the backpack attachment component comprises a first clip (noting one instance of 66), and wherein the fourth end of the backpack attachment component comprises a second clip (noting the other instance of 66), a cover element (22) formed to engage over the exterior surface of the body thereby wrapping the body in the cover element (Fig. 3), a first fastener inserted through the first opening and securing the cover element at the first end of the body (noting one instance of 10/11); a second fastener inserted through the second opening and securing the cover element at the second end of the body (noting the other instance of 10/11), and wherein removable engagement of the third end of the attachment component to the first carrying strap of the backpack comprises the first clip (66), and removable engagement of the fourth end of the backpack attachment component comprise the second clip (66).
Stronconi does not specifically disclose a backpack system including a backpack having a first carrying strap and a second carrying strap; and the third end of the backpack attachment component is removably engaged with the first carrying strap of a backpack and the fourth end of the backpack attachment component is removably engaged with the second carrying strap of the backpack forming an as-used position of the attachable backpack apparatus, and wherein the as-used position of the attachable backpack apparatus causes the attachable backpack apparatus to be disposed at or near a lower back portion of a user of the backpack having the attachable backpack apparatus or positively attaching the strips to the backpack straps.
JP 6040432 B1 demonstrates a backpack system (Figs. 10 and 11) including a backpack (8) having a first carrying strap and a second carrying strap (5), and a backpack attachment component including a first and second and an attachment component having a third and fourth ends (2) the third end of the backpack attachment component is removably engaged with the first carrying strap of a backpack and the fourth end of the backpack attachment component is removably engaged with the second carrying strap of the backpack forming an as-used position of the attachable backpack apparatus (Page 2 of the translation Ll. 11-13), and wherein the as-used position of the attachable backpack apparatus causes the attachable backpack apparatus to be disposed at or near a lower back portion of a user of the backpack having the attachable backpack apparatus (Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stronconi and use the teaching of JP 6040432 B1 and attach the device to the shoulder straps of a backpack because such a change would allow the device of Stronconi to act to distribute the weight of the backpack as well as to create space between the upper part of the backpack and the wearer’s back as suggested by JP 6040432 B1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734